
	

113 HR 2178 IH: Fitness Integrated with Teaching Kids Act
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2178
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Kind (for himself
			 and Mr. Schock) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To authorize a grant program to promote physical
		  education, activity, and fitness and nutrition, and to ensure healthy students,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fitness Integrated with Teaching Kids
			 Act or the FIT
			 Kids Act.
		IHealthy students
			 grants
			101.DefinitionsIn this title:
				(1)Physical
			 education indicators measurement system
					(A)In
			 generalThe term physical education indicators measurement
			 system means a State reporting and information system that measures
			 student physical health and well-being, nutrition, and fitness based on the
			 physical education indicators and is, to the extent possible, part of the
			 State’s statewide longitudinal data system and part of the State’s system for
			 reporting the data required under section 1111 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311).
					(B)Description of
			 systemSuch system shall—
						(i)contain, at a
			 minimum, data from valid and reliable surveys of students and staff on the
			 physical education indicators that allow staff at the State, local educational
			 agencies, and schools to examine and improve school-level conditions regarding
			 physical activity, education, and fitness and nutrition;
						(ii)collect
			 school-level data on the physical education indicators, in the aggregate and
			 disaggregated by the categories of race, ethnicity, gender, disability status,
			 migrant status, English proficiency, and status as economically disadvantaged,
			 and cross-tabulated across all of such categories by gender and by
			 disability;
						(iii)protect student
			 privacy, consistent with applicable data privacy laws and regulations,
			 including section 444 of the General Education Provisions Act (20 U.S.C. 1232g,
			 commonly known as the Family Educational Rights and Privacy Act of
			 1974); and
						(iv)to
			 the extent possible, utilize a web-based reporting system.
						(2)Eligible local
			 applicantThe term eligible local applicant means a
			 local educational agency, a consortium of local educational agencies, or a
			 nonprofit organization that has a track record of success in implementing the
			 proposed activities and has signed a memorandum of understanding with a local
			 educational agency or consortium of local educational agencies to—
					(A)implement
			 school-based activities; and
					(B)conduct
			 school-level measurement of the physical education indicators that are
			 consistent with this title.
					(3)Local
			 educational agencyThe term local educational agency
			 has the meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
				(4)Physical
			 education indicatorsThe term physical education
			 indicators means a set of measures for instruction on physical activity,
			 health-related fitness, physical competence, and cognitive understanding about
			 physical activity. Such indicators shall include—
					(A)for the State, for
			 each local educational agency in the State, and for each school in the State,
			 the average number of minutes per week (averaged over the school year) that all
			 students spend in required physical education, and the average number of
			 minutes per week (averaged over the school year) that all students engage in
			 moderate to vigorous physical activity, as measured against established
			 recommended guidelines of the Centers for Disease Control and Prevention and
			 the Department of Health and Human Services;
					(B)for the State, the
			 percentage of local educational agencies that have a required, age-appropriate
			 physical education curriculum that adheres to Centers for Disease Control and
			 Prevention guidelines and State standards;
					(C)for the State, for
			 each local educational agency in the State, and for each school in the State,
			 the percentage of elementary school and secondary school physical education
			 teachers who are licensed or certified by the State to teach physical
			 education;
					(D)for the State, and
			 for each local educational agency in the State, the percentage of schools that
			 have a physical education teacher who is certified or licensed in the State to
			 teach physical education and adapted physical education;
					(E)for each school in
			 the State, the number of indoor square feet and the number of outdoor square
			 feet used primarily for physical education; and
					(F)for the State, the
			 percentage of local educational agencies that have a school wellness council
			 that—
						(i)includes members
			 appointed by the local educational agency superintendent;
						(ii)may
			 include parents, students, representatives of the school food authority,
			 representatives of the school board, school administrators, school nurses, and
			 members of the public; and
						(iii)meets regularly
			 to promote a healthy school environment.
						(5)Program to
			 promote physical activity, education, and fitness and
			 nutritionThe term program to promote physical activity,
			 education, and fitness and nutrition means a program that—
					(A)increases and
			 enables active student participation in physical well-being activities and
			 provides teacher and school leader professional development to encourage and
			 increase such participation;
					(B)is comprehensive
			 in nature;
					(C)includes
			 opportunities for professional development for teachers of physical education
			 to stay abreast of the latest research, issues, and trends in the field of
			 physical education; and
					(D)includes 1 or more
			 of the following activities:
						(i)Fitness education
			 and assessment to help students understand, improve, or maintain their physical
			 well-being.
						(ii)Instruction in a
			 variety of motor skills and physical activities designed to enhance the
			 physical, mental, social, and emotional development of every student.
						(iii)Development of,
			 and instruction in, cognitive concepts about motor skill and physical fitness
			 that support a lifelong healthy lifestyle.
						(iv)Opportunities to
			 develop positive social and cooperative skills through physical
			 activity.
						(v)Instruction in
			 healthy eating habits and good nutrition.
						(6)SecretaryThe
			 term Secretary means the Secretary of Education.
				(7)StateThe
			 term State has the meaning given the term in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
				102.Distribution of
			 fundsFrom amounts made
			 available under section 105, the Secretary shall use—
				(1)in each year for
			 which funding is made available under such section, not more than 2 percent of
			 such amounts for technical assistance and evaluation;
				(2)for the first 3
			 fiscal years for which funding is made available under such section—
					(A)except as provided
			 in subparagraph (B)—
						(i)not
			 more than 30 percent of such amounts or $30,000,000, whichever amount is more,
			 for State measurement system grants, distributed to every State (by an
			 application process consistent with section 103(c)) in an amount proportional
			 to each State’s share of funding under part A of title I of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.), to be used—
							(I)to develop the
			 State’s physical education indicators measurement system;
							(II)to conduct a
			 needs analysis to meet the requirements of section 103(c)(2)(C); and
							(III)if grant funds
			 remain after carrying out subclauses (I) and (II), for activities described in
			 section 103(f); and
							(ii)not
			 more than 68 percent of such amounts for grants under section 103; and
						(B)for any fiscal
			 year for which the amount remaining available after funds are reserved under
			 paragraph (1) is less than $30,000,000, all of such remainder for the State
			 measurement system grants described in subparagraph (A)(i); and
					(3)for the fourth
			 fiscal year and each subsequent fiscal year for which funding is made available
			 under section 105, not less than 98 percent of such amounts for grants under
			 section 103.
				103.Healthy
			 students grants
				(a)Grant program
			 authorized
					(1)In
			 generalFrom amounts made available under paragraph (2)(A)(ii) or
			 (3) of section 102 for a fiscal year, the Secretary shall award grants to
			 States to implement comprehensive programs to promote physical activity,
			 education, and fitness and nutrition and that are based on—
						(A)scientifically
			 valid research; and
						(B)an analysis of
			 need that considers, at a minimum, the physical education indicators.
						(2)Awards to
			 States
						(A)Formula
			 grantsFor any fiscal year for which the total amount available
			 under (2)(A)(ii) or (3) of section 102 for grants under this section is
			 $250,000,000 or more, the Secretary shall allot to each State with an approved
			 application an amount that bears the same relationship to such total amount as
			 the amount received under part A of title I of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311 et seq.) by such State for such fiscal
			 year bears to the amount received under such part for such fiscal year by all
			 States.
						(B)Competitive
			 grants
							(i)In
			 generalFor any fiscal year for which the total amount available
			 under paragraph (2)(A)(ii) or (3) of section 102 for grants under this section
			 is less than $250,000,000, the Secretary shall award such grants to States on a
			 competitive basis.
							(ii)Sufficient size
			 and scopeIn awarding grants on a competitive basis pursuant to
			 clause (i), the Secretary shall ensure that grant awards are of sufficient size
			 and scope to carry out required and approved activities under this
			 section.
							(b)EligibilityTo
			 be eligible to receive a grant under this section, a State shall demonstrate
			 that the State has established a statewide physical education requirement that
			 is consistent with widely recognized standards.
				(c)Applications
					(1)In
			 generalA State that desires to receive a grant under this
			 section shall submit an application at such time, in such manner, and
			 containing such information as the Secretary may require.
					(2)Content of
			 applicationAt a minimum, the application shall include—
						(A)documentation of
			 the State’s eligibility to receive a grant under this section, as described in
			 subsection (b);
						(B)a plan for
			 improving physical activity, education, and fitness and nutrition in schools in
			 the State in a manner consistent with the requirements of the program that may
			 be a part of a broader statewide child and youth plan, if such a plan exists
			 and is consistent with the requirements of this title;
						(C)a needs analysis
			 of the schools in the State regarding physical activity, education, and fitness
			 and nutrition, which—
							(i)shall include a
			 description of, and data measuring, the State's performance on the physical
			 education indicators; and
							(ii)may
			 be a part of a broader statewide child and youth needs analysis, if such an
			 analysis exists and is consistent with the requirements of this title;
							(D)a description of
			 how the programs to promote physical activity, education, and fitness and
			 nutrition that the State proposes to implement with grant funds are responsive
			 to the results of the needs analysis described in subparagraph (C); and
						(E)a description of
			 how the State will—
							(i)develop, adapt,
			 improve, or adopt, and implement, the State's physical education indicators
			 measurement system, and how the State will ensure that all local educational
			 agencies and schools in the State participate in such system;
							(ii)ensure the
			 quality of the State's data collection for the physical education indicators,
			 including the State's plan for survey administration and for ensuring the
			 reliability and validity of survey instruments;
							(iii)coordinate the
			 proposed activities with other Federal and State programs, which may include
			 programs to expand learning time and for before- and after-school programming
			 in order to provide sufficient time to carry out the activities described in
			 this title;
							(iv)assist local
			 educational agencies in aligning activities carried out with funds the agencies
			 receive under the grant with other funding sources in order to support a
			 coherent and non-duplicative program;
							(v)solicit and
			 approve subgrant applications, including how the State will—
								(I)allocate funds for
			 statewide activities and subgrants for each year of the grant; and
								(II)consider the
			 results of the needs analysis described in subparagraph (C) in the State’s
			 distribution of subgrants;
								(vi)address the needs
			 of diverse geographic areas in the State, including rural and urban
			 communities; and
							(vii)assist local
			 educational agencies and schools in their efforts to increase the provision of
			 physical activity and physical education opportunities during the school day
			 and implement programs to promote physical activity, education, and fitness,
			 and nutrition.
							(3)Peer-review
			 processThe Secretary shall establish a peer-review process that
			 includes individuals with applicable expertise in physical activity, education,
			 or fitness or nutrition to review applications submitted under this
			 subsection.
					(d)Duration
					(1)In
			 generalA State that receives a grant under this section may
			 receive funding for not more than 5 years in accordance with this
			 subsection.
					(2)Initial
			 periodThe Secretary shall award grants under this section for an
			 initial period of not more than 3 years.
					(3)Grant
			 extensionThe Secretary may extend a grant awarded to a State
			 under this section for not more than an additional 2 years if the State shows
			 sufficient improvement, as determined by the Secretary, against baseline data
			 for the performance metrics established under subsection (h)(1).
					(e)Reservation and
			 use of fundsA State that receives a grant under this section
			 shall—
					(1)reserve not more
			 than 10 percent of the grant funds for administration of the program, technical
			 assistance, and the development, adaptation, improvement, or adoption, and
			 implementation of the State’s physical education indicators measurement system,
			 as described in paragraphs (1) through (5) of subsection (f); and
					(2)use the remainder
			 of grant funds after making the reservation under paragraph (1) to award
			 subgrants, on a competitive basis, to eligible local applicants.
					(f)Required State
			 activitiesA State that receives a grant under this section
			 shall—
					(1)not later than 1
			 year after receipt of the grant, develop, adapt, improve, or adopt and
			 implement a physical education indicators measurement system (unless the State
			 can demonstrate, to the satisfaction of the Secretary, that an appropriate
			 system has already been implemented) that annually measures the State’s
			 progress regarding physical activity, education, and fitness and nutrition for
			 every public school in the State;
					(2)collect
			 information in each year of the grant on physical activity, education, and
			 fitness and nutrition at the school level through comprehensive needs
			 assessments of student, school staff, and family perceptions, experiences, and
			 behaviors;
					(3)publicly report,
			 at the school level and district level, the data collected in the physical
			 education indicators measurement system each year in a timely and highly
			 accessible manner and in a manner that does not reveal personally identifiable
			 information;
					(4)use, on a
			 continuous basis, the results of the physical education indicators measurement
			 system to—
						(A)identify and
			 address student physical activity, education, and fitness needs
			 statewide;
						(B)help subgrantees
			 identify and address school and student needs; and
						(C)provide
			 individualized assistance to the lowest-performing schools (consistent with
			 section 1116 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6316)) and schools with significant weaknesses with respect to physical
			 activity, education, and fitness and nutrition as identified through the
			 physical education indicators measurement system with implementation of
			 activities under this title;
						(5)encourage local
			 educational agencies to—
						(A)integrate physical
			 activity, education, and fitness into a range of subjects throughout the school
			 day and locations within schools;
						(B)encourage
			 consultation with a variety of stakeholders, including families, students,
			 school officials, and other organizations with wellness and physical activity,
			 education, and fitness expertise; and
						(C)regularly monitor
			 schools’ efforts in improving wellness and physical activity, education, and
			 fitness understanding and habits among students; and
						(6)award subgrants
			 under subsection (g) to eligible local applicants.
					(g)Subgrants
					(1)In
			 general
						(A)Awarding of
			 subgrantsA State that receives a grant under this section shall
			 award subgrants, on a competitive basis, to eligible local applicants—
							(i)based on need, as
			 identified by—
								(I)data from the
			 State physical education indicators measurement system and, if available,
			 similar local systems; or
								(II)in the case of a
			 State for which the State physical education indicators measurement system
			 required under subsection (f)(1) is not yet implemented, other data determined
			 appropriate by the State;
								(ii)that are of
			 sufficient size and scope to enable the eligible local applicants to carry out
			 approved activities; and
							(iii)to
			 implement programs to promote physical activity, education, and fitness and
			 nutrition that—
								(I)are comprehensive
			 in nature; and
								(II)are based on
			 scientifically valid research.
								(B)AssistanceA
			 State that receives a grant under this section shall provide assistance to
			 subgrant applicants and recipients in the selection of scientifically valid
			 programs to promote physical activity, education, and fitness and
			 nutrition.
						(C)Partnerships
			 allowedAn eligible local applicant may apply for a subgrant
			 under this subsection in partnership with 1 or more community-based
			 organizations.
						(2)ApplicationsAn
			 eligible local applicant that desires to receive a subgrant under this
			 subsection shall submit to the State an application at such time, in such
			 manner, and containing such information as the State may require.
					(3)PriorityIn
			 awarding subgrants under this subsection, a State shall give priority to
			 applications that—
						(A)demonstrate the
			 greatest need according to the results of the State’s needs analysis described
			 in subsection (c)(2)(C); and
						(B)propose to serve
			 schools with the highest concentrations of poverty, based on the percentage of
			 students receiving or eligible to receive a free or reduced price lunch under
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et
			 seq.).
						(4)Activities of
			 subgrant recipientsEach eligible local applicant receiving a
			 subgrant under this subsection shall, for the duration of the subgrant—
						(A)carry out, as part
			 of a program to promote physical activity, education, and fitness and
			 nutrition, activities—
							(i)the
			 need for which has been identified, at a minimum—
								(I)through the
			 physical education indicators measurement system; or
								(II)in the case of a
			 State that has not yet implemented the physical education indicators
			 measurement system as required under subsection (f)(1), the State's needs
			 analysis described in subsection (c)(2)(C); and
								(ii)that are part of
			 a comprehensive strategy or framework to address such need;
							(B)ensure that each
			 activity selected as part of such program be based on scientifically valid
			 research and be used for the purpose for which such activity was found to be
			 effective;
						(C)use school-level
			 data from the statewide physical education indicators, and use the statewide
			 physical education indicators measurement system when implemented by the State
			 as required under subsection (f)(1), to inform the implementation and
			 continuous improvement of activities carried out under this title;
						(D)collect and report
			 to the State educational agency, data for schools served by the eligible local
			 applicant, in a manner determined by the State and consistent with the State’s
			 physical education indicators measurement system, when established;
						(E)(i)establish policies to
			 expand access to quality physical activity opportunities (including school
			 wellness policies); and
							(ii)if the local educational agency to
			 be served through the grant does not have an active school wellness council
			 consistent with the requirements of the Child Nutrition Act of 1966 (42 U.S.C.
			 1771 et seq.), establish such a school wellness council, which may be part of
			 an existing school council that has the capacity and willingness to address
			 school wellness;
							(F)engage family
			 members and community-based organizations in the development of physical
			 education indicators surveys, and in the planning, implementation, and review
			 of the eligible local applicant’s efforts under this title; and
						(G)consider and
			 accommodate the unique needs of students with disabilities and English language
			 learners in implementing activities.
						(h)Accountability
					(1)Establishment of
			 performance metricsThe Secretary, acting through the Director of
			 the Institute of Education Sciences, shall establish program performance
			 metrics to measure the effectiveness of the activities carried out under this
			 title.
					(2)Annual
			 reportEach State that receives a grant under this title shall
			 prepare and submit to the Secretary an annual report that includes information
			 relevant to the physical education indicators, including progress towards
			 meeting outcomes for the metrics established under paragraph (1).
					104.Funds reserved
			 for SecretaryFrom the amount
			 reserved under section 102(1), the Secretary shall—
				(1)direct the
			 Institute of Education Sciences to conduct an evaluation of the impact of the
			 practices funded or disseminated under this title; and
				(2)provide technical
			 assistance to applicants for and recipients of, grants and subgrants under this
			 title.
				105.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this title such sums as may be
			 necessary for fiscal year 2014 and each of the 5 succeeding fiscal
			 years.
			IIParental
			 involvement for healthy students; equal physical activity opportunities for
			 students with disabilities
			201.Parental
			 involvementSection 1118(d)(1)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6318(d)(1)) is
			 amended—
				(1)by inserting
			 , healthy, after supportive;
				(2)by striking
			 ; and participating and inserting ;
			 participating; and
				(3)by inserting after
			 extracurricular time the following: ; and supporting
			 their children in leading a healthy and active life, such as by providing
			 healthy meals and snacks, encouraging participation in physical education, and
			 sharing in physical activity outside the school day to support successful
			 academic achievement.
				202.Equal physical
			 activity opportunities for students with disabilities
				(a)In
			 generalTitle V of the Rehabilitation Act of 1973 (29 U.S.C. 791
			 et seq.) is amended by adding at the end the following:
					
						511.Equal physical
				activity opportunities for students with disabilities
							(a)In
				generalThe Secretary shall promote equal opportunities for
				students with disabilities to be included and to participate in physical
				education and extracurricular athletics implemented in, or in conjunction with,
				elementary schools, secondary schools, and institutions of higher education, by
				ensuring the provision of appropriate technical assistance and guidance for
				schools and institutions described in this subsection and their
				personnel.
							(b)Technical
				assistance and guidanceThe provision of technical assistance and
				guidance described in subsection (a) shall include—
								(1)providing
				technical assistance to elementary schools, secondary schools, local
				educational agencies, State educational agencies, and institutions of higher
				education, regarding—
									(A)inclusion and
				participation of students with disabilities, in a manner equal to that of the
				other students, in physical education opportunities (including classes) and
				extracurricular athletics opportunities, including technical assistance
				on—
										(i)providing
				reasonable modifications to policies, practices, and procedures; and
										(ii)providing
				supports to ensure such inclusion and participation;
										(B)provision of
				adaptive sports programs, in the physical education and extracurricular
				athletics opportunities, including programs with competitive sports leagues or
				competitions, for students with disabilities; and
									(C)responsibilities
				of the schools, institutions, and agencies involved under section 504, the
				Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and any
				other applicable Federal law to provide students with disabilities equal access
				to extracurricular athletics;
									(2)facilitating
				information sharing among the schools, institutions, and agencies, and students
				with disabilities, on ways to provide inclusive opportunities in physical
				education and extracurricular athletics for students with disabilities;
				and
								(3)monitoring the
				extent to which physical education and extracurricular athletics opportunities
				for students with disabilities are implemented in, or in conjunction with,
				elementary schools, secondary schools, and institutions of higher
				education.
								(c)DefinitionsIn
				this section:
								(1)AgenciesThe
				terms local educational agency and State educational
				agency have the meanings given the terms in section 9101 of the
				Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
								(2)Schools and
				institutionsThe terms elementary school,
				secondary school, and institution of higher education
				mean an elementary school, secondary school, or institution of higher
				education, respectively (as defined in section 9101 of the Elementary and
				Secondary Education Act of 1965 (20 U.S.C. 7801)), that receives, or has 1 or
				more students that receive, Federal financial assistance.
								(3)Student with a
				disability
									(A)In
				generalThe term student with a disability means an
				individual who—
										(i)attends an
				elementary school, secondary school, or institution of higher education;
				and
										(ii)who—
											(I)is eligible for,
				and receiving, special education or related services under part B of the
				Individuals with Disabilities Education Act (20 U.S.C. 1411 et seq.); or
											(II)is an individual
				with a disability, for purposes of section 504 or the Americans with
				Disabilities Act of 1990.
											(B)Students with
				disabilitiesThe term students with disabilities
				means more than 1 student with a
				disability.
									.
				(b)Table of
			 contentsThe table of contents in section 1(b) of the
			 Rehabilitation Act of 1973 is amended by inserting after the item relating to
			 section 509 the following:
					
						
							Sec. 510. Establishment of
				standards for accessible medical diagnostic equipment.
							Sec. 511. Equal physical
				activity opportunities for students with
				disabilities.
						
						.
				
